Citation Nr: 0004667	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represesnted by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his son.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from September 
1, 1944, to November 17, 1945 and Regular Philippine Army 
service from November 18 to November 20, 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1997 by the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).  A hearing was held at the RO in June 
1999 before the undersigned Member of the Board.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that his current gouty arthritis is related to 
service.

2.  The RO denied the veteran's claim for service connection 
for arthritis in January 1987, and the veteran did not 
perfect an appeal.  

3.  The additional evidence presented since January 1987 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for arthritis.  

4.  The RO denied the veteran's claim for service connection 
for heart disease in January 1987, and the veteran did not 
perfect an appeal.

5.  The additional evidence presented since January 1987 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for heart disease.  

6.  The RO denied the veteran's claim for service connection 
for hypertension in January 1987, and the veteran did not 
perfect an appeal.

7.  The additional evidence presented since January 1987 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hypertension.  


CONCLUSIONS OF LAW

1.  The claim for service connection for gouty arthritis is 
not well-grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The decision of January 1987 which denied service 
connection for arthritis is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The additional evidence presented since January 1987 is 
not new and material, and the claim for service connection 
for arthritis has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).  

4.  The decision of January 1987 which denied service 
connection for heart disease is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The additional evidence presented since January 1987 is 
not new and material, and the claim for service connection 
for heart disease has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).  

6.  The decision of January 1987 which denied service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

7.  The additional evidence presented since January 1987 is 
not new and material, and the claim for service connection 
for hypertension has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis or a cardiovascular 
disease is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

I.  Entitlement To Service Connection For Gouty Arthritis.

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
If not, the claim must be denied and there is no further duty 
to assist the veteran with the development of evidence 
pertaining to that claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Competent medical evidence is also required to satisfy the 
medical etiology or medical diagnosis issues in secondary 
service connection claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  The nexus to service may also be 
satisfied by the presumptive period.  Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The report of a physical examination of the veteran on 
November 18, 1945, shows that there were no musculoskeletal 
defects.  The veteran was described as being "fit".  
Similarly, an affidavit for Philippine Army personnel filled 
out by the veteran in November 1945 shows that in a section 
for listing a chronological record of wounds and illness 
incurred from December 8, 1941, to the date of return to 
military control, the veteran replied "none".  In another 
affidavit for Philippine Army personnel executed by the 
veteran in February 1946, he again indicated that he had no 
wounds or illnesses incurred in service.  

Relatively recent post-service medical evidence which is of 
record includes a diagnosis of gouty arthritis, but does not 
contain any medical opinion which supports the contention 
that the veteran's gouty arthritis was related to service.  A 
medical certificate from the V Luna General Hospital at 
Quezon City shows that the veteran was treated for gouty 
arthritis from August 1968 to August 1969.  The certificate 
and other documents show that the veteran received a 
disability discharge in August 1969 from the Philippine Army.  

The veteran, who reported that he was discharged in 1968 from 
Philippine Army service, submitted a certification dated in 
July 1998 from the Philippine Veterans Affairs Office which 
indicates that he was service-connected for gouty arthritis.  
The Board notes, however, that the certification does not 
include any indication as to the basis for the award of 
disability benefits or that the gouty arthritis arose during 
the veteran's period of recognized service during World War 
II for VA purposes .  Therefore, the certification document 
may not be relied upon to support for the veteran's claim for 
service connection for gouty arthritis.  
 
During the hearing held in June 1999, the veteran testified 
that he began feeling that he had arthritis sometime in 1945.  
Significantly, however, the veteran's own opinion that his 
current gouty arthritis is related to service is not enough 
to support the claim because lay persons are not qualified to 
offer opinions that require medical expertise, such as 
diagnoses or opinions as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).  

In summary, the veteran has not presented any competent 
evidence linking his current gouty arthritis to service.  The 
veteran has not alleged that the disability arose under 
combat circumstances so as to satisfy the reduced evidentiary 
requirements under 38 U.S.C.A. § 1154 (b); in any event, this 
provision would only lessen the evidentiary burden for the 
service incurrence element of the claim and not the current 
disability and nexus requirements.  See Kessel v. West, 13 
Vet. App. 9, (1999).  Accordingly, the Board concludes that 
the claim for service connection for is not well-grounded.  
Because the claim is not well-grounded, there is no further 
duty on the part of the VA to develop evidence with respect 
to the claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Whether New And Material Evidence Has Been Presented To
 Reopen A Claim For Service Connection For Arthritis.

The RO denied the veteran's claim for service connection for 
arthritis in January 1987, and the veteran did not perfect an 
appeal.  Although the veteran made reference to a Form 1-9 or 
substantive appeal in a February 1987 letter to the RO, he 
said that he had submitted the form to his representative who 
would be responsible for its execution.  The evidence which 
was considered at that time included the veteran's post 
service medical records from the Philippine Army, as 
previously summarized, and which were negative for references 
to disease or injury.

In the decision of January 1987, the RO found, in essence, 
that the claimed arthritis had not been shown to be related 
to service.  The veteran was notified of that decision and of 
his right to file an appeal, but he did not do so and the 
decision became final.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the January 1987 
decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence which has been presented includes 
current medical treatment records pertaining to arthritis.  
For example, a record from Elenwhite Caras-Luna, M.D., dated 
in December 1998 shows that the veteran had been treated for 
arthritis during November 1998.  The record, however, does 
not contain any indication that the arthritis is related to 
the veteran's period of recognized service.  

The additional evidence which has been presented also 
includes testimony given by the veteran during a hearing held 
in June 1999.  He stated that he believed that his arthritis 
started in 1945.  The veteran may testify as to symptoms, but 
he is not qualified to offer opinions as to matters which 
require medical expertise, such as whether any particular 
symptoms were manifestations of arthritis or the date of 
onset of the disease.  

The Board finds that the additional evidence presented since 
January 1987 is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for arthritis.  Accordingly, the decision of 
January 1987 which denied service connection for arthritis 
remains final.  Even if evidence that the veteran currently 
has arthritis was considered new and material to reopen the 
claim, the Board would have to determine whether, based upon 
all the evidence, the claim as reopened (and as distinguished 
from the original claim) is well grounded.  What is still 
lacking for purposes of well grounding the claim is competent 
medical evidence linking the veteran's current arthritis to 
his period of recognized service.  See Winters v. West, 12 
Vet. App. 203, 207 (1999).  


III.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Heart Disease.

The RO denied the veteran's claim for service connection for 
heart disease in January 1987, and the veteran did not file 
an appeal.  The evidence which was of record included the 
above references post-service records from the Philippine 
Army which did not include any mention of heart disease.  The 
decision of January 1987 which denied service connection for 
heart disease is final.

The additional evidence presented since January 1987 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
heart disease.  The veteran testified in June 1999 that his 
cardiovascular disease started during his World War II 
service.  However, the testimony has no probative value 
because the veteran is not qualified to offer a medical 
opinion.  The additional evidence also includes current 
medical treatment records which reflect that the veteran has 
heart disease.  The records do not, however, contain any 
medical opinion linking the heart disease to service and in 
the absence of such evidence the claim would not be well 
grounded even if it were reopened.  The Board concludes, 
however, that the additional evidence presented since January 
1987 is not new and material, and the claim for service 
connection for heart disease has not been reopened.

IV.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Hypertension.

The RO also denied the veteran's claim for service connection 
for hypertension in January 1987, and he did not file an 
appeal with the RO.  The only evidence at that time consisted 
of the records from the Philippine Army which did not contain 
any references to hypertension.  The decision of January 1987 
which denied service connection for hypertension is final.

The evidence presented since January 1987 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.  The veteran testified in June 1999 that his 
hypertension started during his World War II service.  
However, the testimony has no probative value because the 
veteran is not qualified to offer a medical opinion.  The 
additional evidence also includes current medical treatment 
records which reflect that the veteran currently has 
hypertension.  The records do not, however, contain any 
medical opinion linking the hypertension to service.  
Accordingly, the Board concludes that the additional evidence 
presented since January 1987 is not new and material, and the 
claim for service connection for hypertension has not been 
reopened.  

The Board has noted the veteran's testimony to the effect 
that he did not realize until recently that his original 
claim for arthritis, heart disease and hypertension had been 
denied.  In his March 1987 correspondence to the RO, however, 
he referred to the Statement of the Case which had recently 
been sent to him at his address of record informing him of 
the RO's adverse decision.  Thus, from all appearances, the 
veteran had actual notice of the RO's actions.  In any event, 
even if the claim had remained open, medical evidence such as 
a letter from a doctor linking hypertension and the other 
claimed disabilities to service would ultimately be needed to 
consider the claim on the merits.  














ORDER

1.  Service connection for gouty arthritis is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for arthritis.  The 
appeal is denied

3.  New and material evidence has not been presented to 
reopen a claim for service connection for heart disease.  The 
appeal is denied.

4.  New and material evidence has not been presented to 
reopen a claim for service connection for hypertension.  The 
appeal is denied



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 

